Citation Nr: 1500328	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  14-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 2009 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than January 16, 2009 for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 through December 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted a TDIU and eligibility for Dependent's Educational Assistance benefits under 38 U.S.C. Chapter 35, effective from January 16, 2009.  The Veteran has perfected an appeal in which he asserts entitlement to an earlier effective date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim for an increased disability rating for PTSD was received by VA on April 3, 2006, and the Veteran's formal application for a TDIU was received during the pendency of that claim.

2.  Service connection is in effect for the Veteran for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; residuals of a fracture of a right fifth metacarpal fracture, rated as 10 percent disabling; and left ear hearing loss with scar of the left tympanic membrane, rated as non-compensable.

3.  The evidence shows that it is not factually ascertainable prior to April 3, 2006, that the Veteran's PTSD or any other service-connected disability, either alone or in combination, had rendered him unable to secure or follow substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 3, 2006, and no earlier, for the assignment of a TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).
 
2.  The criteria for an effective date of April 3, 2006, and no earlier, for eligibility to Dependents' Educational Assistance are met.  38 U.S.C.A. §§ 3500, 3501, 5110 (West 2014); 38 C.F.R. § 3.400, 3.807 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159. Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time. Indeed, any such action would result only in delay.

II.  Analysis

By way of history, VA received a formal application for a TDIU from the Veteran on January 16, 2009.  A TDIU was granted ultimately in a May 2011 Board decision.  The Board's grant was effectuated in a June 2011 rating decision that was issued by the RO in Albuquerque, New Mexico, which granted a TDIU effective from the date on which the Veteran's application was received.  In this appeal, the Veteran challenges the assigned effective date.

For effective date purposes, a claim for a TDIU is, in essence, a claim for an increased disability rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  Generally, the effective date for an increased rating is the latter of the date of receipt of the claim or the date on which entitlement arose.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157(b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  Hence, the effective date for an awarded higher disability rating or a TDIU may not be, under any circumstance, any earlier than one year before the date of receipt of the claim for a higher rating or a TDIU.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Citing Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009), the Veteran's representative argues that, "TDIU is not a separate, free-standing claim, but rather, a consideration which may arise within the context of a veteran's request for a higher disability rating."  Also citing the well-known case of Rice v. Shinseki, 22 Vet. App. 447 (2009), she asserts that evidence of unemployability serves to raise the issue of a TDIU without the need for a formal TDIU application.  Hence, she argues, the Veteran's submission of a formal TDIU application is irrelevant for purposes of determining the effective date for his TDIU award.  The Board disagrees with the Veteran's representatives precise argument, but does agree with the spirit of the argument; namely, that the date of receipt of the Veteran's formal TDIU application is not controlling in this case.

More precisely, an informal claim for a TDIU can arise where a veteran:  (1) submits evidence of a disability, (2) makes a claim for the highest rating possible, and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155; see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009) (holding that an inferred claim for TDIU is raised as part of an increased rating claim only when the requirements set forth under Roberson are met).  A claim for a TDIU may be a freestanding claim, but may also be a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement to service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999).

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  In such instances, the date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.159(b)(2).

A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.

Here, service connection for PTSD was granted to the Veteran in a January 2005 rating decision, with a 50 percent initial disability rating effective from November 28, 2000.  Later that same month, however, the RO proposed to sever service connection on the provided basis that the evidence did not indicate a link between the Veteran's PTSD and his verifiable in-service stressors.  The proposed severance was effectuated, effective November 1, 2005, in an August 2005 rating decision.  The Veteran subsequently filed a timely disagreement with the effectuated severance.

While the issue concerning the effectuated severance was pending, on April 6, 2006, VA received from the Veteran an April 3, 2006 VA psychiatric treatment record and an April 5, 2006 private psychiatric record from Dr. S.B.C. which suggested worsening of the Veteran's PTSD and inability to secure and follow a substantially gainful occupation due to his PTSD.  These submissions were construed properly by the RO as a claim seeking an increased disability rating for PTSD.  Subsequently, the RO issued a June 2008 rating decision in which it restored service connection for PTSD, effective November 28, 2000.  The Veteran's April 2006 claim for an increased disability rating for PTSD survived, and while it was pending, the Veteran's formal TDIU application was received in January 2009.  Ultimately, the Veteran's claim for a higher disability rating for PTSD was denied by the Board in the same May 2011 decision which granted the Veteran's TDIU.

In view of the laws and regulations, and the foregoing claims history, the Board is of the opinion that the Veteran's claim for a TDIU may be construed as having arisen implicitly from his claim for a higher disability rating for PTSD, which was raised by the private and VA treatment records that were received by VA on April 6, 2006.  As noted above, the date on the VA outpatient or hospital examination giving rise to a claim for an increased disability rating will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  Since the VA treatment record giving rise to the Veteran's claim for a higher rating for PTSD is dated April 3, 2006, that will be construed as the date of the Veteran's claim for a higher rating and a TDIU.  Accordingly, the effective date for the Veteran's TDIU may be fixed to the first date on which it may be factually ascertained from the evidence that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, but may not be any earlier than April 3, 2005.  38 C.F.R. § 3.157(b)(1); 3.400(o)(2); see also Harper, 10 Vet. App. at 126-27 (1997).

The relevant evidence in this case includes a December 2002 VA treatment record which notes symptoms of chronic moderately severe depression, loss of libido, loss of energy, lack of interest in activities, passive suicidal ideation, sleep disturbances with nightmares that occurred three or four times per week, exaggerated startle reflex, hypervigilance, and hyperarousal.  Overall, the treating VA psychologist summarized that the Veteran was severely impaired as a result of PTSD with severe social impairment, severe impairment of thinking, severe anxiety, and severe mood disturbance which rendered the Veteran unable to maintain gainful employment.  Similar symptoms and opinions are reported in VA treatment records dated October 2004, and April 2006.

Notwithstanding the symptoms and the employability opinions expressed in the VA treatment records outlined above, the Veteran reported during private treatment with Dr. S.B.C. in July 2003 that he remained self-employed as a real estate appraiser.  During a March 2004 VA examination, the Veteran continued to report symptoms of anger, irritability, depression, sleep disturbances with nightmares and restlessness, suicidal ideation, incidences of violence toward his spouses, auditory hallucinations, ritualistic behavior marked by patrolling his home at night, panic attacks, memory impairment, and poor concentration.  The Veteran reported that he was retired, but did not indicate the reason for his retirement.  No specific opinion was given as to the extent that the Veteran's PTSD interfered with his ability to secure or follow substantially gainful employment.

In an April 2006 private opinion, Dr. S.B.S. opined that the Veteran was "100% unemployable" due to his PTSD symptoms, and thus, concurred with the April 2006 VA opinion that the Veteran was unable to secure or follow substantially gainful employment.

Subject to the above, the Board notes that a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience; however, age and any impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Mindful of the foregoing, the Board concludes that the evidence shows that the Veteran was rendered unable to secure or follow a substantially gainful occupation as early as April 2006.  Although he had previously reported retiring, he did not indicate that his PTSD played a role in that retirement, nor did he indicate any reasons for his retirement.  Consequently, the Board finds that it is not factually ascertainable that he was unable to secure or follow a substantially gainful occupation until the April 2006 letter.  Accordingly, the Board finds that the effective date for the Veteran's TDIU may be fixed to April 3, 2006, which is the earliest possible effective date under VA laws and regulations.  38 C.F.R. § 3.157(b)(1); 3.400(o)(2); see also Harper, 10 Vet. App. at 126-27 (1997).

Under similar analysis, the Board concludes also that the Veteran is entitled to an earlier effective date of April 3, 2006, and no earlier, for eligibility to Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35.

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapter 35 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.  Subsection (b) provides that when determining the effective date of an award under Chapter 35 for an individual described in paragraph (b)(2) of 38 U.S.C.A. § 5113, based on an original claim, VA may consider the individual's application as having been filed on the eligibility date of the individual if that eligibility date is more than one year before the date of the initial rating decision.  For these purposes, "eligibility date" means the date on which the individual became an eligible person as defined by 38 U.S.C.A. § 3501(a)(1), and "initial rating decision" means a decision by VA that establishes the Veteran's total disability as permanent in nature.  38 U.S.C.A. 
§ 5113(3). 

In the case of a veteran who is alive, the conditions for basic eligibility for DEA include: (1) the Veteran's discharge from service under conditions other than dishonorable; and (2) the Veteran has a permanent total service-connected disability.  38 C.F.R. § 3.807(a).  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a).  Permanence of disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  The term "total disability permanent in nature" for the purpose of DEA benefits means any disability rated total for the purposes of disability compensation which is based on an impairment reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 3501(a)(7).

In this case, by virtue of the Board's award of an earlier effective date of April 3, 2006 for a TDIU, and since the effective date for DEA benefits was directly related to a finding that the Veteran had a total disability that was permanent in nature by virtue of his TDIU rating, the Veteran is also entitled to an earlier effective date of April 3, 2006 for eligibility for Chapter 35 benefits.  To that extent also, this appeal is granted.


ORDER

An earlier effective date of April 3, 2006, and no earlier, for a TDIU is granted.

An earlier effective date of April 3, 2006, and no earlier, for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


